     Case 1:16-cr-00640-BMC Document 661 Filed 04/24/19 Page 1 of 1 PageID #: 8428




MANDATE
                                                                                        E.D.N.Y.–Bklyn
                                                                                              16-cr-640
                                                                                           Irizarry, C.J.
                                                                                               Cogan, J.

                             United States Court of Appeals
                                                  FOR THE
                                          SECOND CIRCUIT
                                          _________________

                   At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
     in the City of New York, on the 3rd day of April, two thousand nineteen.

     Present:
                   John M. Walker, Jr.,
                   José A. Cabranes,
                         Circuit Judges.*

     In re Mark Nordlicht,
                                  Petitioner.

                                                                                       18-3663
     Mark Nordlicht,

                                  Petitioner,
                   v.

     United States of America,

                                  Respondent.


     Petitioner seeks a writ of mandamus. Upon due consideration, it is hereby ORDERED that the
     petition is DENIED because Petitioner has not demonstrated that he lacks an adequate, alternative
     means of obtaining relief. See Cheney v. U.S. Dist. Ct. for D.C., 542 U.S. 367, 380–81 (2004);
     United States v. Helmsley, 866 F.2d 19, 21–22 (2d Cir. 1988).

                                                 FOR THE COURT:
                                                 Catherine O’Hagan Wolfe, Clerk of Court




     * Judge Carney has recused herself from consideration of this motion. Pursuant to Second
     Circuit Internal Operating Procedure E(b), the matter is being decided by the two remaining
     members of the panel.

MANDATE ISSUED ON 04/24/2019
